Citation Nr: 1015807	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  99-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to November 
1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claim.  A 
hearing was conducted at the RO in October 1999.

This matter was previously before the Board in December 2000, 
when it was remanded for additional development.  Thereafter, 
the Board denied the claim in July 2004.  However, that 
decision was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in January 2008, and matters were 
remanded to the Board at that time.  Subsequently, in May 
2008, the Board remanded the case to the RO for further 
procedural development, and since that development was not 
adequately accomplished, the case was again remanded in April 
2009.  Although the development requested in the last two 
remands has arguably still not been sufficiently 
accomplished, as a result of the Board's decision to reopen 
the claim, the Board finds that any continued lack of 
procedural due process regarding the Veteran's new and 
material claim cannot be considered prejudicial to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board does, however, find that the Veteran's claim for 
service connection for a low back disorder now requires 
remand for additional evidentiary development.  This will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In a rating decision in July 1997, the RO denied a claim 
for service connection for a low back disorder.  The Veteran 
did not perfect an appeal of this decision.

2.  Evidence received since the July 1997 rating decision 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a low back 
disorder.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied a claim for 
service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).  

2.  New and material evidence has been submitted since the 
July 1997 rating decision, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1997, the RO denied entitlement to service connection 
for a low back disorder.  The Veteran was notified of this 
decision and of his appellate rights by letter dated July 16, 
1997.  At that time, although the service treatment records 
showed findings of back strain in October 1956 and July 1957, 
and acute lumbar myositis in December 1956, evaluation of the 
spine at separation from service was normal.  The RO 
concluded that the Veteran's current low back disability was 
not etiologically related to service, relying on private 
medical records dated from 1989 to 1996 which suggested that 
his current low back disorder was related to an accident he 
had in 1988, nearly 30 years after his release from active 
duty.  The Veteran did not perfect an appeal of this 
decision, thus it became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
Specifically, the Veteran submitted a notice of disagreement 
in September 1997, and a statement of the case was issued in 
October 1997; however, he did not submit a timely substantive 
appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decision the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

The Board notes that the standard for new and material 
evidence was revised effective August 29, 2001.  38 C.F.R. 
§ 3.156 (2009).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001).  Since the Veteran's 
application to reopen was received before that date 
(September 1998), the new regulatory criteria are not 
applicable.  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated for the denial in the July 1997 
rating decision, new and material evidence with respect to 
the claim for service connection for a low back disorder 
would consist of evidence showing a link between current low 
back disability and service.  In this regard, additional 
evidence received since the July 1997 rating decision 
includes the Veteran's hearing testimony from October 1999 
and additional private treatment records contained in the 
Veteran's Social Security Administration (SSA) disability 
benefits claims file, which more particularly describe a 
history of back problems that predate his work-related injury 
in 1988.  Although these details tend to do no more than 
demonstrate a prior left-sided laminectomy following another 
post-service back injury in 1983 or 1984, the Board 
nonetheless finds that based on such additional evidence of 
earlier back disability together with the Veteran's October 
1999 testimony regarding continuity of symptoms since 
service, the Board must conclude that this evidence is not 
merely cumulative or redundant, does bear directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for a low 
back disorder is reopened.  38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been submitted the Veteran's 
claim for service connection for a low back disorder is 
reopened.  


REMAND

Having determined that the above-noted evidence requires the 
reopening of the claim for service connection for a low back 
disorder, as a result of current low back disability, 
relevant in-service diagnoses, and the Veteran's statements 
regarding their relationship to injury in service, the Board 
finds that the Veteran should be afforded an appropriate VA 
examination and opinion as to whether it is at least as 
likely as not that any current low back disorder is related 
to the Veteran's injury during service.  In this regard, the 
examiner should specifically address the Veteran's assertions 
of continuity of relevant symptoms since service, the in-
service evidence of relevant diagnoses and treatment, and the 
Veteran's post-service injuries and treatment.  

Prior to the examination noted above, an effort should also 
be made to obtain any of the Veteran's private treatment 
records that still may be in the possession of the private 
physician who performed the Veteran's initial post-service 
back surgery in 1983 or 1984.  In a private medical record 
from the Veteran's SSA claims file, the Veteran identified 
this physician as Dr. Torreos in Abilene, Texas.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
any information in his possession that 
may reflect an address for Dr. Torreos 
in Abilene, Texas, either currently or 
at the time of his back surgery in 1983 
or 1984.  Appropriate steps should then 
be made to obtain the Veteran's records 
from this medical provider and 
associate them with the Veteran's 
claims folder.  

2.  Arrangements should then be made to 
afford the Veteran an appropriate 
examination to determine the nature and 
etiology of all of his current 
disabilities in the low back.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any disorder of the back 
had its onset during active service or 
is related to any in-service event, 
disease, or injury.  In rendering this 
opinion, the examiner should address 
the Veteran's assertions of continuity 
of relevant symptoms since service, the 
in-service evidence of relevant 
diagnoses and treatment, and all of the 
Veteran's post-service injuries and 
treatment.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


